Citation Nr: 0930255	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as secondary to service-connected sleep apnea.

2.  Entitlement to an effective date prior to March 27, 2006 
for the assignment of a 40 percent rating for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 
1975, from April 1978 to October 1978, and from January 1981 
to April 1981.  The Veteran also had service in the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II.  The Veteran's claim of entitlement to an earlier 
effective date comes before the Board on appeal as a 
"downstream" element of the Appeals Management Center's award 
of service connection in a rating decision issued in August 
2006.

In March 2005, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

In August 2005 and March 2007, the case was remanded by the 
Board for further development.  The claim is again before the 
Board for appellate review.

A review of the claims file reveals that in a June 2003 
letter, the Veteran claimed entitlement to a retroactive 
effective date of 1973, for compensable evaluation for his 
service-connected disabilities.  This claim was noted in the 
March 2007 remand, but no action has been undertaken.  Hence, 
and it is referred to the RO for immediate consideration.

Further, as noted in the August 2005 remand, the Veteran at 
his March 2005 Board hearing raised claims of entitlement to 
service connection for depression, impotence, and a heart 
disorder secondary to sleep apnea.  While an August 2006 
rating decision lists a denial of entitlement to service 
connection for these disorders, a rating decision explaining 
the bases for these denials is not of record.  Hence, if 
extant, the rating decision which actually adjudicated these 
claims must be associated with the claims folder, and action 
taken to issue a statement of the case in light of the 
appellant's submission of a notice of disagreement in May 
2006.  If such a rating decision does not exist the RO must 
adjudicate these claims at once.

The issue of entitlement to an effective date prior to March 
27, 2006 for the assignment of a 40 percent rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
diabetes mellitus, type II, is attributable to his sleep 
apnea.


CONCLUSION OF LAW

Diabetes mellitus, type II, is aggravated by the Veteran's 
service-connected sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

The Veteran is currently service connected for sleep apnea.  
He argues that his sleep apnea aggravates his diabetes 
mellitus, type II, beyond its natural progression.  The Board 
agrees.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease.  
38 C.F.R. § 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran has been diagnosed with diabetes mellitus, type 
II.  See October 2003 letter from Dr. D. L. L; February 2006 
VA outpatient record.

The claims file contains several medical opinions opining as 
to the relationship between the Veteran's diabetes and sleep 
apnea.  In a November 2004 letter from the Chief of 
Otolaryngology at the Medical College of Georgia, he stated 
that after consulting with the Endocrinology and Pulmonary 
Medicine departments, he found there was a relationship 
between sleep apnea and diabetes.  Although he observed that 
there were no conclusive medical findings that sleep apnea 
causes diabetes, he noted that sleep apnea could make it more 
difficult for a patient with diabetes to control his blood 
sugar levels.  During episodes of apnea, catecholamines 
released into the bloodstream have a negative effect on 
insulin.  Thus, he concluded that the Veteran's apnea 
contributed significantly to his diabetes.  See July 2003 
letter.  In a March 2005 letter, the Veteran's private 
physician noted that sleep apnea had worsened his diabetes 
and his ability to stabilize his fluctuating levels.

In January 2006, a VA physician examined the Veteran and 
opined that there was no data to indicate that sleep apnea 
causes diabetes mellitus, type I or II.  The examiner did not 
discuss whether the Veteran's sleep apnea was aggravating his 
diabetes mellitus, type II.

In March 2007, the Board remanded the claim for a new 
examination and opinion regarding the question of 
aggravation.  In July 2007, a VA physician noted that there 
was medical evidence indicating sleep apnea can aggravate 
diabetes.  He opined that it was therefore at least as likely 
as not that sleep apnea was aggravating the Veteran's 
diabetes mellitus, type II.  The physician was asked by VA to 
estimate the degree or percentage that his sleep apnea was 
aggravating the Veteran's diabetes, and he stated that it 
could not be accurately determined.

As the preponderance of the competent evidence is in favor of 
the Veteran's claim, the Board finds that his claim of 
entitlement to service connection for diabetes mellitus, type 
II, secondary to sleep apnea must be granted.  Several 
physicians have opined that the Veteran's sleep apnea is 
aggravating his diabetes.  Competent medical experts made 
these opinions, and the Board is not free to substitute its 
own judgment for that of such experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that when rating the Veteran's diabetes the 
RO must take into account relevant service-related symptoms 
versus nonservice-related symptoms of his diabetes and assign 
an accurate rating based on those symptoms that are service 
connected.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, secondary to sleep apnea is granted.


REMAND

In an August 2006 rating decision, the Appeals Management 
Center granted entitlement to a 40 percent rating for a 
lumbosacral strain effective from March 27, 2006.  The 
Veteran filed a notice of disagreement in October 2006, 
arguing for an effective date earlier than March 27, 2006.  

The RO has not issued a statement of the case as to the issue 
of entitlement to an effective date prior to March 27, 2006 
for lumbosacral strain.  Because a timely notice of 
disagreement was filed, the RO must provide the Veteran with 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Id.

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case as 
to issue of entitlement to an effective date 
prior to March 27, 2006 for 


lumbosacral strain.  The claim is not to be 
returned to the Board unless the Veteran 
perfects it on appeal.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


